United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 04-3571
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
Lawrence Joseph Lapinsky,                 *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: December 7, 2005
                                 Filed: December 9, 2005
                                  ___________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

        Lawrence Lapinsky pleaded guilty in May 1989 to being a felon in possession
of a firearm, in violation of 18 U.S.C. § 922(g)(1); due to prior qualifying convictions,
he received a mandatory minimum 15-year sentence under 18 U.S.C. § 924(e)(1), and
3 years supervised release. The offense was therefore a Class C felony. See 18
U.S.C. §§ 922(g), 924(e)(1) (15-year mandatory minimum sentence for violation of
§ 922(g)(1) if defendant has 3 prior convictions for violent felonies or serious drug
offenses); 18 U.S.C. § 3559(a)(3) (offense classification). While Lapinsky was
serving the supervised release portion of his sentence, the district court1 revoked
Lapinsky’s supervised release upon his admission of several violations of his release
conditions, and imposed a new 12-month sentence. Lapinsky now appeals, and his
counsel has moved to withdraw.

       Contrary to counsel’s suggestion, a final revocation hearing was held and the
prison term was within authorized limits. Further, the district court considered
appropriate factors in imposing the revocation sentence. See 18 U.S.C. § 3583(e)(3)
(requiring consideration of 18 U.S.C. § 3553(a) factors; authorizing up to 2 years
imprisonment upon revocation of supervised release where original offense is Class
C felony). We conclude that Lapinsky’s sentence is not unreasonable. See United
States v. Tyson, 413 F.3d 824, 825 (8th Cir. 2005) (per curiam) (standard of review).

      Accordingly, we affirm, and we also grant counsel’s motion to withdraw.
                     ______________________________




      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.

                                         -2-